229 Ga. 305 (1972)
191 S.E.2d 74
HILLIARD
v.
BALLARD.
27254.
Supreme Court of Georgia.
Submitted June 12, 1972.
Decided June 28, 1972.
Joseph M. W. Hilliard, Sr., pro se.
Arthur K. Bolton, Attorney General, for appellee.
UNDERCOFLER, Justice.
Joseph M. W. Hilliard, Sr., filed an application for the writ of habeas corpus against Richard Ballard, Warden of the Georgia Diagnostic and Classification Center. His application contended that his plea of guilty in Burke County was unlawful because (1) he was threatened with prosecution as an habitual criminal; (2) he was denied effective assistance of counsel; (3) there was no evidence against him; and (4) he was denied a preliminary hearing.
A full hearing was held on the application and the trial court remanded the applicant to the custody of the warden. In its order the trial court found that none of the applicant's allegations were meritorious, that his testimony showed his plea of guilty was freely, voluntarily and knowingly made with the effective assistance of counsel who advised him to plead guilty and accept a concurrent sentence rather than face prosecution as an habitual criminal and perhaps receive the maximum sentence.
The only contention of the applicant in this court is that he was denied a preliminary hearing. There is no merit in this contention. Burston v. Caldwell, 228 Ga. 795 (3) (187 SE2d 900).
We have carefully reviewed the evidence in this case and find that the trial court properly remanded the applicant to the custody of the warden.
Judgment affirmed. All the Justices concur.